Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000030
                                                         30-SEP-2015
                                                         01:15 PM



                          SCWC-13-0000030

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

       ANTHONY R. VILLENA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0000030; CASE NO. 1DTA-12-01321)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Anthony R. Villena’s

application for writ of certiorari filed on August 15, 2015, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, September 30, 2015.

Phyllis J. Hironaka
for petitioner                  /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson